                Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 1 of 7




      1   Tina Wolfson (CA 174806)
          Theodore W. Maya (CA 223242)
      2   Bradley K. King (CA 274399)
      3   AHDOOT & WOLFSON, PC
          2600 West Olive Avenue, Suite 500
      4   Burbank, California 91505
      5   Tel: (310) 474-9111
          Fax: (310) 474-8585
      6
          twolfson@ahdootwolfson.com
      7   tmaya@ahdootwolfson.com
          bking@ahdootwolfson.com
      8
      9   Benjamin F. Johns, PA Bar No. 201373     Cornelius P. Dukelow, OK Bar No. 19086
          Beena M. McDonald, PA Bar No. 83315      ABINGTON COLE + ELLERY
     10
           (pro hac vice forthcoming)              320 South Boston Avenue, Suite 1130
     11   CHIMICLES SCHWARTZ KRINER                Tulsa, Oklahoma 74103
          & DONALDSON-SMITH LLP                    918.588.3400 (telephone & facsimile)
     12
          One Haverford Centre                     cdukelow@abingtonlaw.com
     13   361 Lancaster Avenue
          Haverford, Pennsylvania 19041
     14
          610.642.8500
     15   bfj@chimicles.com
          bmm@chimicles.com
     16
          Counsel for Plaintiffs
     17
     18                        UNITED STATES DISTRICT COURT
     19                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
     20
          VICKI STASI, et al., individually and on Case No. 3:19-cv-02353-JM-LL
     21   behalf of all others similarly situated,
     22                 Plaintiffs,                NOTICE OF MOTION AND CONSENT
                v.                                 MOTION FOR STAY PENDING
     23                                            SETTLEMENT OR, IN THE
          INMEDIATA HEALTH GROUP                   ALTERNATIVE, CONTINUANCE OF
     24   CORP., et al.,
                                                   PRETRIAL DATES
     25                  Defendants.
     26                                            Date: September 13, 2021
                                                   Time: 10:00 a.m.
     27                                            Judge: Hon. Jeffrey T. Miller
     28                                            Ctrm: 5D

             CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
30                               CASE NO. 3:19-CV-02353-JM-LL
                 Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 2 of 7



      1                    NOTICE OF MOTION AND CONSENT MOTION
      2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
      3         PLEASE TAKE NOTICE THAT on September 13, 2021, at 10:00 a.m., or as soon
      4   thereafter as the parties may be heard, in the United States District Court, Southern
      5   District of California, Edward J. Schwartz Courthouse, located at 221 W. Broadway, San
      6   Diego, CA, 92101, Courtroom 5D – 5th Floor, before the Honorable Jeffrey T. Miller,
      7   Plaintiffs Vicki Stasi, Shane White, and Crystal Garcia (collectively, “Plaintiffs”) will
      8   and hereby do, with the consent of Defendant Inmediata Health Group Corp.
      9   (“Defendant”), move the Court for a stay of this litigation pending final resolution of the
     10   preliminarily approved class settlement in the related action, Serrano v. Inmediata Corp.,
     11   No. 3:19-cv-01811-JAG (D.P.R.), and a related prospective resolution between the
     12   parties in the instant litigation. In the alternative, Plaintiffs move the Court for a 120-day
     13   continuance of all discovery and pretrial dates set by the Hon. Magistrate Linda Lopez
     14   in the Scheduling Order Regulating Discvovery and Other Pre-Trial Proceedings, most
     15   notably the August 20, 2021 deadline for Plaintiffs to file a motion for class certification
     16   and the September 20, 2021 fact discovery cut-off. (“Scheduling Order”; Dkt. 36.)
     17         Counsel for Defendant indicated that Defendant consents to this Motion.
     18   (Concurrently Filed Declaration of Bradley K. King (“King Decl.”), ¶ 2.)
     19         This motion is based upon this Notice of Motion and Motion, the Memorandum
     20   of Points and Authorities in support thereof, the Declaration of Bradley K. King, the
     21   Proposed Order, all other pleadings and papers on file herewith, the arguments and
     22   evidence presented by counsel at hearing, and any other matter the Court may wish to
     23   consider. All parties to this action support this Motion.
     24
     25
     26
     27
     28
                                                       -i-
30           CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                                 CASE NO. 3:19-CV-02353-JM-LL
              Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 3 of 7



      1 DATED: August 13, 2021                   Respectfully submitted,
      2
                                                 /s/ Bradley K. King
      3                                          Tina Wolfson
                                                 Theodore W. Maya
      4                                          Bradley K. King
      5                                          AHDOOT & WOLFSON, PC
                                                 2600 West Olive Avenue, Suite 500
      6                                          Burbank, California 91505
                                                 Tel: 310.474.9111
      7                                          Fax: 310.474.8585
                                                 twolfson@ahdootwolfson.com
      8                                          tmaya@ahdootwolfson.com
      9                                          bking@ahdootwolfson.com

     10                                          Benjamin F. Johns, PA Bar No. 201373
                                                 Beena M. McDonald, PA Bar. No. 83315
     11                                            (pro hac vice forthcoming)
     12                                          CHIMICLES SCHWARTZ KRINER
                                                  & DONALDSON-SMITH LLP
     13                                          One Haverford Centre
                                                 361 Lancaster Avenue
     14                                          Haverford, Pennsylvania 19041
                                                 610.642.8500
     15                                          bfj@chimicles.com
     16                                          bmm@chimicles.com

     17                                          Cornelius P. Dukelow
                                                 Oklahoma Bar No. 19086
     18                                          ABINGTON COLE + ELLERY
     19                                          320 South Boston Avenue
                                                 Suite 1130
     20                                          Tulsa, Oklahoma 74103
                                                 918.588.3400 (telephone & facsimile)
     21                                          cdukelow@abingtonlaw.com
     22                                          Counsel for Plaintiffs
     23
     24
     25
     26
     27
     28
                                              -ii-
30         CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                               CASE NO. 3:19-CV-02353-JM-LL
                   Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 4 of 7



      1                   MEMORANDUM OF POINTS AND AUTHORITIES
      2   I.      INTRODUCTION
      3           Plaintiffs move this Court to exercise its discretion to stay this litigation pending
      4   the resolution of a class settlement in the Serrano action. The class settlement in Serrano,
      5   which involves the same nationwide class and the same Defendant, was recently
      6   submitted for preliminary approval, which that court granted on July 23, 2021. (Serrano
      7   Dkt. 37.)1 Final approval of the Serrano settlement will resolve the class claims asserted
      8   in the instant action, and it will likely result in resolution of Plaintiffs’ claims here as
      9   well.
     10           Here, prior to any confirmation of settlement in Serrano or fruitful discussion of
     11   settlement among the instant parties, the Honorable Magistrate Judge Linda Lopez set a
     12   discovery and pretrial schedule in the Scheduling Order. (Dkt. 36.) With certain dates in
     13   that schedule now rapidly approaching and resolution of the instant individual and claims
     14   claims now highly likely—if not imminent—the parties seek to prevent the needless use
     15   of their and the Court’s time and resouces to litigate this action, considering the August
     16   20, 2021 deadline for Plaintiffs to file a motion for class certification and the September
     17   20, 2021 fact discovery cut-off. (Id.)
     18           Plaintiffs respectfully submit, and Defendant agrees, that a stay of this action
     19   pending final resolution of Serrrano is warranted here to promote judicial economy and
     20   conserve the parties’ resources. (See King Decl. ¶ 2.)
     21   II.     LEGAL STANDARD
     22           A district court has discretionary power to stay proceedings. Lockyer v. Mirant
     23   Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248,
     24   254 (1936)). To determine whether a stay under Landis is proper, “the competing
     25
          1
     26    The preliminary approval order came in the form of text-only minute entry: “ORDER
          granting Plaintiffs [35] Motion for Preliminary Approval of ClassAction Settlement and
     27   Conditional Certification of Settlement Classes. The Court hereby appoints ILYM
     28   Group as the Settlement Administrator. Signed by Judge Jay A. Garcia-Gregory on
          7/23/2021.”
                                                     -1-
30              CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                                    CASE NO. 3:19-CV-02353-JM-LL
                 Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 5 of 7



      1   interests which will be affected by the granting or refusal to grant a stay must be
      2   weighed.” Lockyer, 398 F.3d at 1110 (citations omitted). The competing interests
      3   include:
      4          [T]he possible damage which may result from the granting of a stay, the
      5          hardship or inequity which a party may suffer in being required to go forward,
                 and the orderly course of justice measured in terms of the simplifying or
      6          complicating of issues, proof, and questions of law which could be expected
      7          to result from a stay.

      8   Id. (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
      9          Courts in the Ninth Circuit have found that a stay is in the interest of judicial
     10   economy where a settlement in a separate, related action “will obviate any further
     11   litigation of issues” in the instant case and will conserve the resources of the parties and
     12   the court. See, e.g., In re JPMorgan Chase LPI Hazard Litig., No. 11-cv-3058, 2013 WL
     13   3829271, at *5 (N.D. Cal. July 23, 2013) (citing Lockyer, 398 F.3d at 1112). Absent any
     14   opposition or showing of prejudice or damage to the claims or defenses by the other
     15   party or parties to the case, a stay pending resolution is appropriate. Id.
     16   III.   ARGUMENT
     17          A.    A Stay Is Appropriate and Will Promote Judicial Economy.
     18          Here, the factual and procedural posture of this case militate against proceeding
     19   with the current pretrial schedule. Since Plaintiffs learned of the class settlement reached
     20   in Serrano, they have worked diligently with Defendant to seek resolution of their own
     21   claims. At this juncture, with the Serrano settlement already preliminarily approved and
     22   on track for final approval in the coming months, Plaintiffs are confident that resolution
     23   of the instant action is highly likely after final resolution of Serrano.
     24          To proceed with discovery, briefing class certification, engaging experts, and
     25   otherwise preparing for trial, would result in Plaintiffs and Defendant unnecessarily
     26   expending significant time and expenses. Similarly, this Court’s time and resources
     27   would be needlessly expended with oversight of pretrial proceedings in this action, when
     28

                                                       -2-
30           CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                                 CASE NO. 3:19-CV-02353-JM-LL
                 Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 6 of 7



      1   ultimately a voluntary resolution is likely months away pending the final approval of the
      2   Serrano settlement.
      3         The considerations set forth by the Ninth Circuit in Lockyer, which evaluate the
      4   discretion of district courts to stay proceedings under Landis, clearly dictate that a stay
      5   is appropriate here in the interests of judicial economy. Plaintiffs respectfully submit that
      6   the Court should grant the instant stay request, vacate all dates set in the Scheduling
      7   Order, and set a status conference in 90 days for the parties to update the Court on the
      8   status of the Serrano settlement approval and their own resolution efforts.
      9         B.     Alternatively, a Continuance of the Pretrial Deadlines Is Appropriate.
     10         In the event the Court is disinclined to vacate the deadlines in the Scheduling
     11   Order, Plaintiffs respectfully request that the Court continue all deadlines by 120 days
     12   to allow the Serrano settlement to reach final approval and for the instant parties to
     13   achieve resolution as well. Should the Court prefer this approach, Plaintiffs respectfully
     14   submit that the Court should also set a status conference in 90 days for the parties to
     15   provide a settlement update and submit a joint request for a further continuance, if
     16   warranted.
     17   IV.   CONCLUSION
     18         For the foregoing reasons, Plaintiffs respectfully request that the Court stay this
     19   action and all discovery and pretrial deadlines pending resolution of the Serrano class
     20   settlement and the related settlement in the instant action. Alternatively, Plaintiffs
     21   respectfully request that the Court continue all discovery and pretrial dates
     22   approximately 120 days to provide the appropriate time for resolution of this and the
     23   Serrrano action. In either scenario, Plaintiffs respectfully submit that a status conference
     24   in 90 days would enable the parties to keep the Court apprised of the status of resolution.
     25   A proposed order granting this relief is submitted herewith.
     26
     27
     28

                                                       -3-
30           CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                                 CASE NO. 3:19-CV-02353-JM-LL
              Case 3:21-cv-01419-RAM Document 48 Filed 08/13/21 Page 7 of 7



      1 DATED: August 13, 2021                  Respectfully submitted,
      2
                                                /s/ Bradley K. King
      3                                         Tina Wolfson
                                                Theodore W. Maya
      4                                         Bradley K. King
      5                                         AHDOOT & WOLFSON, PC
                                                2600 West Olive Avenue, Suite 500
      6                                         Burbank, California 91505
                                                Tel: 310.474.9111
      7                                         Fax: 310.474.8585
                                                twolfson@ahdootwolfson.com
      8                                         tmaya@ahdootwolfson.com
      9                                         bking@ahdootwolfson.com

     10                                         Benjamin F. Johns, PA Bar No. 201373
                                                Beena M. McDonald, PA Bar. No. 83315
     11                                           (pro hac vice forthcoming)
     12                                         CHIMICLES SCHWARTZ KRINER
                                                 & DONALDSON-SMITH LLP
     13                                         One Haverford Centre
                                                361 Lancaster Avenue
     14                                         Haverford, Pennsylvania 19041
                                                610.642.8500
     15                                         bfj@chimicles.com
     16                                         bmm@chimicles.com

     17                                         Cornelius P. Dukelow
                                                Oklahoma Bar No. 19086
     18                                         ABINGTON COLE + ELLERY
     19                                         320 South Boston Avenue
                                                Suite 1130
     20                                         Tulsa, Oklahoma 74103
                                                918.588.3400 (telephone & facsimile)
     21                                         cdukelow@abingtonlaw.com
     22                                         Counsel for Plaintiffs
     23
     24
     25
     26
     27
     28

                                              -4-
30         CONSENT MOTION TO STAY OR, ALTERNATIVELY, CONTINUE PRETRIAL DEADLINES
                               CASE NO. 3:19-CV-02353-JM-LL
